DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10, 20, and 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP 2013-014671).  Note:  The machine translation of JP 2013-01467 provided by the applicant is being used for citation purposes.
Considering Claim 10, 20, and 27:  Masato teaches a resin composition comprising a resin (¶0005) and an inorganic filler (¶0005) having an average particle diameter of 0.4 microns (¶0215). Masato teaches the inorganic filler as being Sumicorandum AA04, and teaches an additional filler that is Sumicorandum AA03 (¶0215).  As both particles comprise alumina, the two materials have the same material and thus the refractive indices would be equal.
Masato teaches the submicron inorganic filler as being present in an amount of 1 to 25 weight percent of the total inorganic filler, preferably 5 to 20 weight percent (¶0149-150).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of the filler in the overlapping portion of the claimed range, and the motivation to do so would have been, as Masato suggests, to control the thermal conductivity and electrical insulation of the composition and reduce the voids of the composition (¶0149-150).
Masato also teaches the particle size as being from 0.1 to 0.8 microns (¶0149).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an size of the filler in the overlapping portion of the claimed range, and the motivation to do so would have been, as Masato suggests, to control the thermal conductivity and electrical insulation of the composition and reduce the voids of the composition (¶0149-150).
Masato teaches the presence of a solvent in the examples, but teaches the solvent as being an optional component in the composition (¶0164).  A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  See MPEP § 2123.
Considering Claims 8 and 9:  Masato teaches the composition as being used as a sealant for an electronic device (¶0002).
Considering Claim 24:  Masato teaches that the inorganic filler can be a combination of α-alumina for the large particles with different alumina materials for the smaller particles.

Claims 2, 4, 6, and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP 2013-014671) as applied to claim 10 above, and further in view of the evidence of Sumitomo Chemical (Product Databook, High Purity Alumina, 2020).
Considering Claims 2 and 4:  Masato teaches the composition of claim 10 as shown above.  Masato teaches the inorganic filler as being Sumicorandum AA04 (¶0215).  Sumitomo Chemical teaches AA-04 as being alumina with a surface area of 4.6 m2/g (pg. 11).
Considering Claims 6 and 7:  Masato teaches the inorganic filler as being Sumicorandum AA04, and teaches an additional filler that is Sumicorandum AA03 (¶0215).  Masato teaches the two fillers as being alumina as having the same density and thus they would have the same specific gravity.

Claims 11, 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP 2013-014671).  Note:  The machine translation of JP 2013-01467 provided by the applicant is being used for citation purposes.
Considering Claims 11, 22, and 26:  Masato teaches a resin composition comprising a resin (¶0005) and an inorganic filler (¶0005) having an average particle diameter of 0.4 microns (¶0215).  Masato teaches the composition as being used as a sealant for an electronic device (¶0002).
Masato teaches the submicron inorganic filler as being present in an amount of 1 to 25 weight percent of the total inorganic filler, preferably 5 to 20 weight percent (¶0149-150).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of the filler in the overlapping portion of the claimed range, and the motivation to do so would have been, as Masato suggests, to control the thermal conductivity and electrical insulation of the composition and reduce the voids of the composition (¶0149-150).
Masato also teaches the particle size as being from 0.1 to 0.8 microns (¶0149).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an size of the filler in the overlapping portion of the claimed range, and the motivation to do so would have been, as Masato suggests, to control the thermal conductivity and electrical insulation of the composition and reduce the voids of the composition (¶0149-150).
Masato teaches the presence of a solvent in the examples, but teaches the solvent as being an optional component in the composition (¶0164).  A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  See MPEP § 2123.
Considering Claim 23:  Masato teaches the particle sizes as being a mixture of particles having average particle sizes range from 0.4 to 18 microns (Table 1).  As such, the average particle size of the entire filler would be between 0.4 and 18 microns.
Considering Claim 25:  Masato teaches that the inorganic filler can be a combination of α-alumina for the large particles with different alumina materials for the smaller particles.

Claims 12, 14, 16, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP 2013-014671) as applied to claim 11 above, and further in view of the evidence of Sumitomo Chemical (Product Databook, High Purity Alumina, 2020).
Considering Claims 12 and 14:  Masato teaches the composition of claim 1 as shown above.  Masato teaches the inorganic filler as being Sumicorandum AA04 (¶0215).  Sumitomo Chemical teaches AA-04 as being alumina with a surface area of 4.6 m2/g (pg. 11).
Considering Claims 16 and 17:  Masato teaches the inorganic filler as being Sumicorandum AA04, and teaches an additional filler that is Sumicorandum AA03 (¶0215).  Masato teaches the two fillers as being alumina as having the same density and thus they would have the same specific gravity.

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive, because:
	The applicant’s argument that Masato requires solvent is not persuasive.  Masato teaches the presence of a solvent in the examples, but teaches the solvent as being an optional component in the composition (¶0164).  A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  See MPEP § 2123.
	While Masato does teach a drying step, this is also indicated as being optional (¶0173-74).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767